EXHIBIT 10.34

CONTRACT FOR INDEPENDENT DIRECTOR

FOR COACH INDUSTRIES GROUP, INC.

THIS AGREEMENT is made and entered into this 1st day of February 2006, by and
between Steven Rothman (hereinafter referred to as “ DIRECTOR”) and, COACH
Industries Group, Inc., a Nevada corporation, (hereinafter referred to as
“CIGI”) being represented herein by Francis O’Donnell, its Chairman and Chief
Executive Officer, pursuant to a Board of Director Resolution, duly adopted,
attached hereto and made a part hereof by reference:

WHEREAS, CIGI desires that DIRECTOR acts as an independent director for CIGI;
and

WHEREAS, CIGI desires that DIRECTOR acts as Chairman of the Finance/Investment
Committee of the Board of Directors for CIGI; and

WHEREAS, DIRECTOR agrees to serve as an independent director for CIGI; and

WHEREAS, CIGI does hereby nominate, authorize and appoint DIRECTOR, to act as
the Nominee Director of CIGI, and DIRECTOR agrees to accept such appointment
under the following terms and conditions.

NOW THEREFORE: DIRECTOR and CIGI agree as follows:

A. Term: That DIRECTOR shall act as Nominee Director on behalf of CIGI for a
period of one year, commencing upon the date of the execution of this Agreement
and continuing until the anniversary date of this Agreement. This Agreement may
be renewed or extended by the adoption of a Shareholder Resolution, adopted by a
majority of the shareholders of CIGI and presented in writing, to DIRECTOR,
(i) within thirty (30) days of the expiration of the original term of this
Agreement, (ii) by vote of a majority of the shareholders in an annual meeting
of CIGI; or (iii) or any extensions thereof.

B. Compensation: CIGI hereby agrees to pay DIRECTOR a base fee of Twelve
Thousand ($12,000.00) United States Dollars for its services as Nominee Director
for the initial one year term of this Agreement. In addition, DIRECTOR shall
receive:

 

  •   $1,000 per Board of Director meeting fee



--------------------------------------------------------------------------------

  •   $1,000 per committee meeting for chaired committee meetings

 

  •   $500 per committee meeting as a participant

 

  •   50,000 option to purchase the common stock of the CIGI.

C. Duties: The services to be performed by DIRECTOR shall include, but are not
limited to the following;

 

  1. to review all governmental & regulatory filings and reports on a timely
basis;

 

  2. to monitor, banking and financial accounts and activities;

 

  3. to exercise discretionary authority under parameters described and defined
by CIGI, which may be required from time to time;

 

  4. to perform any lawful, extraordinary activities as required by CIGI from
time to time, and;

 

  5. to undertake any other reasonable action to ensure legal and sound
operation of CIGI

D. Warranties: DIRECTOR fully warrants the confidentiality and actions of its
affiliates in conjunction with its services as a Nominee Director of CIGI.
Further, the Directors, Officers, and shareholders of CIGI agree to hold
harmless and indemnify the Nominee Director for all actions undertaken on behalf
of CIGI in conjunction with this Agreement for services, save for actions of
fraud and deceit.

E. Director Meeting and Annual Minutes: CIGI acknowledges and agrees to provide
DIRECTOR with completed minutes of any Board meeting not attended by DIRECTOR
and the annual meeting minutes within fifteen (15) days of the anniversary date.

F. Integration: The making, execution and delivery of this Agreement by the
parties hereto has been induced by no representations, statements, warranties or
agreement other than those herein expressed.

G. Entire Agreement: This Agreement embodies the entire agreement and
understanding of the parties hereto and unless expressly stated herein, there
are no further or other agreements, written or oral, in effect between the
parties hereto relating to the subject matter of this Agreement

H. Modification only in Writing This instrument and the agreements contained
herein may be amended or modified only by written document, form time to time
and signed by the party to be charged.



--------------------------------------------------------------------------------

I. No Relationship Created: Nothing herein shall be deemed or construed to
create a partnership, trust or joint venture between the parties hereto. The
parties hereto agree (i) that DIRECTOR is neither an agent nor an employee of
CIGI and may not be construed as such by reason of this Agreement and (ii) that
CIGI is not an agent or employee of DIRECTOR.

J. Supplementary Instruments: CIGI shall, upon request of DIRECTOR, duly execute
and deliver to DIRECTOR any instruments or documents and do all things which are
required by counsel to DIRECTOR to carry into effect the provisions of this
Agreement, including, but not limited to, the execution of separate
endorsements, assignments, releases and powers of attorney.

K. Notices: All notices, requests, demands or other communications hereunder
shall be in writing and shall be delivered in person or by United States Mail,
certified or registered, with return receipt requested, or otherwise actually
delivered.

If to DIRECTOR, to: Steven H. Rothman

c/o SCR Consulting, LLC

49 Roberts Road

New City, N.Y. 10956

 

If to CIGI, to:  

Francis O’Donnell

 

Chairman

 

Coach Industries Group, Inc

 

12330 SW 53rd Street

 

Suite 704

 

Cooper City, FL 33330

or such other addresses as the parties hereto have furnished in writing per the
terms of this Agreement.

L. Severability: Whenever possible, each provision of this Agreement shall be
incorporated in such manner as to be effective and valid under applicable law
but, if any provision of this Agreement shall be prohibited or invalid under
applicable law, such provision shall be ineffective only to



--------------------------------------------------------------------------------

the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

M. Assignability: This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns. CIGI shall
not assign this Agreement nor any rights hereunder, without limitation, without
the prior express written consent of DIRECTOR. CIGI shall not delegate any duty
hereunder, without limitation, without the prior written consent of DIRECTOR.

N. Attorney Fees and Costs: Should any party hereto institute legal proceedings
to interpret or enforce any term or provision hereof, then the prevailing party
in such action or proceeding shall be entitled to collect from the losing party
all costs and expenses incurred in connection with or as a result thereof,
including, but not limited to, reasonable attorney’s fees.

O. Survival: All representations, warranties, covenants and agreements herein
contained on the part of CIGI shall survive the termination of this Agreement
and shall be effective until the obligations provided for hereunder are paid and
performed in full, or longer, as expressly provided herein.

P. Governing Law and Venue: This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to any
choice of law provisions. The parties hereto have elected the Courts of Broward
County, Florida as the proper venue for any claims.

Q. Reliance: All covenants, agreements, representations and warranties made
herein by CIGI shall, notwithstanding any investigation by DIRECTOR, be deemed
to be material to and to have been relied upon by DIRECTOR and shall survive the
execution and delivery of this Agreement.

IN WITNESS WHEREOF: Each party has caused this Agreement, consisting of four
(4) pages, to be executed in its corporate name, on its behalf, by its proper
officers, duly authorized, on the day and date set forth above.

 

  CIGI

Per:

 

Per:

/s/ Steven H. Rothman

 

/s/ Francis O’Donnell

[Nominee Director]

  CIGI